Cite as 2015 Ark. App. 641

                   ARKANSAS COURT OF APPEALS
                                     DIVISIONS I & IV
                                       No. CR-15-72


J.F.                                               Opinion Delivered   November 12, 2015
                                APPELLANT
                                                   APPEAL FROM THE CRAIGHEAD
V.                                                 COUNTY CIRCUIT COURT,
                                                   WESTERN DISTRICT
                                                   [NO. JV-2009-114]
STATE OF ARKANSAS
                                  APPELLEE         HONORABLE LEE FERGUS, JUDGE

                                                   REVERSED


                                  BART F. VIRDEN, Judge


       This appeal is one of four cases to come before this court involving four juveniles who

were tried together as codefendants on charges of theft by receiving, a Class C felony, and

minor in possession.1 Appellant’s sole point on appeal is that the circuit court erred by failing

to grant his motion to dismiss2 because the only evidence of his guilt came from the testimony

of a codefendant.

       We reverse appellant’s adjudication based on the analysis in a companion opinion

decided October 28, 2015, D.F. v. State, 2015 Ark. App. ___.; therefore, we adopt and

incorporate herein by reference the reasoning set forth in the companion case.

       Reversed.

       1
           I.G. v. State, CR-15-74, D.F. v. State, CR-15-78 and A.I.M. v. State, CR-15-79.
       2
        Although appellant made a motion for a directed verdict during the adjudication
and argues on appeal error in denial of the motion for a directed verdict, a motion for
dismissal is generally made during a nonjury trial. Ark. R. Crim. P. 33.1 (2014).
                                 Cite as 2015 Ark. App. 641

      HARRISON, KINARD, GLOVER, AND BROWN, JJ., agree.

      GLADWIN, C.J., dissents.

      ROBERT J. GLADWIN, Chief Judge, dissenting. I dissent based on the same

rationale expressed in D.F. v. State, 2015 Ark. App. ____.

      Terry Goodwin Jones, for appellant.

      Leslie Rutledge, Att’y Gen., by: Kristen C. Green, Ass’t Att’y Gen., for appellee.




                                             2